  Case 2:20-cv-08357-GW-GJS Document 30 Filed 12/07/20 Page 1 of 7 Page ID #:614

                                                                                              REMAND / JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-8357-GW-GJSx                                            Date      December 7, 2020
 Title             Janet Snyder v. Teva Pharmaceuticals USA, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - FINAL RULING ON PLAINTIFF'S MOTION TO
                             REMAND CASE TO CALIFORNIA STATE COURT [11]


Attached hereto is the Court’s Final Ruling. The Court GRANTS the motion and remands this action
back to state court.




                                                                                                  :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:20-cv-08357-GW-GJS Document 30 Filed 12/07/20 Page 2 of 7 Page ID #:615




 Janet Snyder v. Teva Pharmaceuticals USA, Inc. et al.; Case No. CV-20-8357-GW-(GJSx)
 Final Ruling on Motion to Remand



 I. Background1
          The parties dispute whether the plaintiff Janet Snyder (“Snyder”) fraudulently joined a
 non-diverse defendant in this products liability lawsuit in order to avoid federal jurisdiction. For
 the reasons discussed below, the Court finds that the non-diverse defendant was not fraudulently
 joined and therefore GRANTS the Snyder’s motion to remand.
          A. Factual Background
          In 2014, Snyder had a intrauterine device, i.e. the ParaGard T380A Intrauterine Copper
 Contraceptive (“ParaGard”), implanted.              See Compl. ¶¶ 54-55.            In August 2018, Snyder’s
 physician tried to remove the ParaGard, but a part of the ParaGard broke while still inside
 Snyder’s body. The physician was unable to remove the part, and so a month later Snyder
 underwent surgery to remove it. Id. ¶¶ 57-58.
          Snyder brought this products liability lawsuit alleging that the ParaGard devices were
 defective because they broke too easily when removed.2 She filed her lawsuit in Los Angeles
 County Superior Court against the following defendants: (1) Teva Pharmaceuticals USA, Inc.;
 (2) Teva Women’s Health, LLC; (3) Teva Women’s Health, Inc.; (4) The Cooper Companies,
 Inc. (“CooperCo”); and (5) CooperSurgical, Inc. (“CooperSurgical”). The Defendants removed
 the case to federal court on the basis of diversity jurisdiction. See NoR. Although CooperCo is a
 California corporation and Snyder is a California citizen, the Defendants argue that there
 nevertheless is diversity jurisdiction because CooperCo was fraudulently joined by Snyder.
          B. The Alleged Connection between CooperCo and the ParaGard
          Snyder argues that there are two grounds for her to bring claims against CooperCo, and
 that either of them on their own would be sufficient to show that CooperCo was not fraudulently
 joined. However, even accepting either of those grounds, there would have to be a showing of a
 basis for a claim against CooperCo itself rather than merely an assumed result of establishing


 1
   The following abbreviations are used for the filings: (1) Notice of Removal (“NoR”), ECF No. 1; (2) Complaint
 (“Compl.”), ECF No. 1-2; (3) Plaintiff’s Motion to Remand (“Mot.”), ECF No. 11; (4) Asset Purchase Agreement
 (“APA”), ECF No. 11-2; (5) Defendants’ Opposition to Plaintiff’s Motion to Remand (“Opp.”), ECF No. 25.
 2
  She alleges state law claims for negligence, design and manufacturing defects, failure to warn, fraud, negligent
 misrepresentation, and breach of express and implied warranties. See Compl.


                                                               1
Case 2:20-cv-08357-GW-GJS Document 30 Filed 12/07/20 Page 3 of 7 Page ID #:616




 CooperSurgical’s liability, if any, for Snyder’s causes of action.
         First, Snyder puts forth a variation of a successor-liability theory. This argument rests on
 a 2017 Asset Purchase Agreement (“APA”), in which CooperSurgical bought the ParaGard
 assets (including the manufacturing facility in Buffalo, NY) for $1.1 billion from Teva
 Pharmaceutical Industries Ltd. (an Israeli company that is not party in this case).3 See APA at 1
 of 121. CooperSurgical is a wholly-owned subsidiary of CooperCo. See APA at 117 of 121.
 Snyder argues that, even though the APA stated that CooperSurgical would not be assuming
 responsibility for injury claims arising from pre-APA implants of the device (see Annex
 9.1(d)(vii) to the APA), “Cooper knew or should have known the Teva Defendants fraudulently
 conveyed its assets during its purchase of ParaGard to avoid creditors/claimants such as
 Plaintiff.”4 See Mot. at 1-2. As such, CooperCo assumed all of the Teva defendants’ pre-
 purchase liabilities arising from the ParaGard business, including Snyder’s claims in this lawsuit.
         Second, Snyder argues that as a result of the 2017 purchase, CooperCo “owned the
 prescription intrauterine drug ParaGard® T380A Intrauterine Copper Contraceptive . . . on the
 date of her injury – September 17, 2018, [and] Cooper breached its continuing duty to warn of
 the dangerous propensities of the contraceptive breaking upon removal . . . .” See Mot. at 1-2.
 II. Legal Standard
         Although diversity jurisdiction usually requires complete diversity of citizenship, that
 requirement is relaxed “where a non-diverse defendant has been fraudulently joined.” Hunter v.
 Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009).
         Joinder can be fraudulent in one of two ways. First, there can be “actual fraud in the
 pleading of jurisdictional facts.” Grancare, LLC v. Thrower, 889 F.3d 543, 548-49 (9th Cir.
 2018). Second, it can be fraudulent “if the plaintiff fails to state a cause of action against a
 resident defendant, and the failure is obvious according to the settled rules of the state.” Hunter,
 582 F.3d at 1043 (quoting Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206


 3
  In the Complaint, it is alleged that CooperCo “purchased assets and global rights and business of the ParaGard
 IUD in September 2017 for $1.1 Billion, including their [sic] manufacturing facility in Buffalo, New York.” See
 Comp. ¶ 14. However, the APA attached to Synder’s Motion to Remand indicates that CooperSurgical was the
 buyer. See Exhibit A to Mot. at 1.
 4
   The Complaint at paragraphs 20-23 delineate the bases for Snyder’s contention that “[t]he Cooper Defendants are
 liable as successors-in-interest under the California Uniform Fraudulent Transaction Act and the Federal Consumer
 Protection Act pursuant to a fraudulent conveyance or transfer of assets.” See ECF No. 1-2.



                                                              2
Case 2:20-cv-08357-GW-GJS Document 30 Filed 12/07/20 Page 4 of 7 Page ID #:617




 (9th Cir. 2007)). Conversely, “if there is any possibility that the state law might impose liability
 on a resident defendant under the circumstances alleged in the complaint, the federal court
 cannot find that joinder of the resident defendant was fraudulent, and remand is necessary.” Id.
 at 1044.
          The burden of proving a fraudulent joinder is a heavy one because the removing
 defendant must prove that there is virtually no possibility that the plaintiff will be able to
 establish a cause of action against it in state court. See GranCare, 889 F.3d at 548 (“A defendant
 invoking federal court diversity jurisdiction on the basis of fraudulent joinder bears a ‘heavy
 burden’ since there is a ‘general presumption against [finding] fraudulent joinder.’” (alteration in
 original)).
 III. Discussion
          Generally, when a company sells or otherwise transfers its assets to another company, the
 purchaser is not liable for the debts and liabilities of the seller. There are exceptions for when:
 “(1) there is an express or implied agreement of assumption, (2) the transaction amounts to a
 consolidation or merger of the two corporations, (3) the purchasing corporation is a mere
 continuation of the seller, or (4) the transfer of assets to the purchaser is for the fraudulent
 purpose of escaping liability for the seller’s debts.” Cleveland v. Johnson, 209 Cal. App. 4th
 1315, 1327 (2012).
          CooperSurgical – not its parent, CooperCo – purchased the ParaGard assets in 2017. See
 APA at 5 of 121. Therefore, assuming Snyder’s continuing-duty and successor-liability based on
 fraudulent conveyance theories are correct5, it was CooperSurgical that assumed the continuing
 duty to warn existing customers and it was CooperSurgical (on a theory of successor liability)
 that assumed any pre-existing liabilities of the seller.
          Generally, a subsidiary and its parent are separate entities. However, alter ego liability
 provides an exception where a parent company may be held responsible for a subsidiary’s
 liabilities.
          Accordingly, to be able to assert claims against CooperCo, Snyder must first show that
 she can assert a plausible claim against CooperSurgical, and then provide some grounds for alter
 ego liability. Under California law, “the plaintiff must establish a prima facie case (1) that there


 5
  While Snyder’s continuing duty and fraudulent conveyance theories are admittedly weak, Defendants have not
 established that Snyder cannot possibly establish those claims.


                                                            3
Case 2:20-cv-08357-GW-GJS Document 30 Filed 12/07/20 Page 5 of 7 Page ID #:618




 is such unity of interest and ownership that the separate personalities [of the two entities] no
 longer exist; and (2) that failure to disregard [their separate identities] would result in fraud or
 injustice.” Doe v. Unocal Corp., 248 F.3d 915, 926 (9th Cir.2001) (internal quotation marks
 omitted) (alterations in original).
         While the defendants’ arguments against the weakness of Snyder’s arguments are well
 taken, given the heavy burden, the Court finds that they have not shown fraudulent joinder here.
 It is true that Snyder did not allege much to support a showing of alter ego liability. Her
 arguments that CooperCo had a continuing duty to warn or that CooperCo is liable on a
 successor theory because there was a fraudulent transfer involved gloss over this intermediate,
 but necessary step of showing alter ego liability to connect CooperSurgical to CooperCo.
         In evaluating whether there is fraudulent joinder, the bar is simply whether “there is any
 possibility that the state law might impose liability on a resident defendant,” Hunter, 582 F.3d at
 1044 (9th Cir. 2009) (quoting Florence v. Crescent Res., LLC, 484 F.3d 1293, 1299 (11th Cir.
 2007)) (emphasis added). This is a very low bar. Even the fact that a plaintiff’s claim against a
 particular defendant cannot withstand a Rule 12(b)(6) motion does not necessarily mean that that
 defendant was fraudulently joined. See Grancare, 889 F.3d at 550 (“If a plaintiff’s complaint
 can withstand a Rule 12(b)(6) motion with respect to a particular defendant, it necessarily
 follows that the defendant has not been fraudulently joined. But the reverse is not true.”).
         Snyder has met this low bar. In fact, just recently, another court in this district remanded
 an almost identical case brought against the Defendants. See Martha Garcia v. Teva Womens
 Health, LLC, No. 20-cv-07920, 2020 WL 7059201 (C.D. Cal. Dec. 2, 2020). The Court is
 satisfied that Snyder might possibly establish liability against CooperSurgical on the grounds that
 it breached a continuing duty to warn. See, e.g., Lary Lawrence, Lawrence’s Anderson on the
 Uniform Commercial Code, § 2-314:511 (“The purchaser of a manufacturer’s assets may be
 subject to liability for breach of a post-sale duty to warn”). While the Defendants argue that the
 2017 APA did not provide that CooperSurgical would assume any obligations connected to
 ParaGard devices sold before the purchase, it is not clear to the Court that this private agreement
 should be read restrictvely as the sole source of obligations assumed by CooperSurgical.
 Additional duties may be imposed by extraneous sources, such as the regulatory regime that the
 ParaGard is subject to by the FDA. The Defendants make much of the fact that CooperCo is a
 holding company and “does not manufacture or sell any products.” Opp. at 10. However, this



                                                      4
Case 2:20-cv-08357-GW-GJS Document 30 Filed 12/07/20 Page 6 of 7 Page ID #:619




 argument does nothing to address whether CooperSurgical had a continuing duty to warn.
 Rather, it goes towards whether or not there is a viable alter ego theory of liability to hold
 CooperCo responsible for CooperSurgical’s liabilities (such as a breach of its continuing duty to
 warn). The fact that CooperCo is merely a holding company and that neither CooperCo nor
 CooperSurgical share any officers or directors with the TEVA Defendants is not particularly
 dispositive. See Opp. at 4 (observing that none of the officers or directors of CooperSurgical or
 CooperCo is an officer of Teva USA, TWH, Inc., or TWH, LLC), see also Declaration of
 Cynthia Wallace (“Wallace Decl.”) at ¶¶ 4-17.6 However, Defendants have not established the
 absence of factors which could be employed to find an alter ego relationship between the Cooper
 Defendants − e.g., “identical equitable ownership, comingling of funds, use of the same offices,
 disregard of formalities, . . . use of one entity as a mere shell for the affairs of another . . . . [and]
 a corporate entity is so undercapitalized that it is likely to have no sufficient assets to meet its
 debts.” Butler America, LLC v. Aviation Assurance Co., LLC, 55 Cal. App. 5th 136, 146 (2020).
          Finally, Defendants strongly press the contention that CooperCo was not a party to the
 APA and thus “is ‘not a party to any relevant contract on which plaintiff could predicate a claim
 against [Cooper]’. . . .” See Opp. at 13, quoting United Computer Sys., Inc. v. AT & T Corp., 298
 F.3d 756, 761 (9th Cir. 2002). However, the Court notes that APA includes an “Exhibit E”
 which is a “Guarantee” issued by CooperCo on September 11, 2017 to Teva Pharamceutical
 Industries Ltd. wherein CooperCo agrees that, if CooperSurgical fails to make any payment or
 perform any covenant or agreement under the APA, it “shall promptly and fully make, or cause
 to be made, that payment or perform, or cause to be performed, that covenant in place of
 [CooperSurgical].”7 See APA at 117. The Guarantee further provides that:
          Without waiving or limiting any provision of the APA, [CooperCo] hereby
          waives (a) notice of acceptance of this Guarantee by any Person, (b) notice of the

 6
   The Defendants point to the decision of another court in this district, which denied a motion to remand in a case
 involving a similar level of factual allegations going towards alter ego liability. See Higley v. Cessna Aircraft Co.,
 No. 10-cv-03345, 2010 WL 3184516 (C.D. Cal. July 21, 2010). It found that “Plaintiffs’ allegations are . . .
 insufficient to establish that ‘the degree of control exerted over the subsidiary by the parent is enough to reasonably
 deem the subsidiary an agent of the parent under traditional agency principles.’” Id. at *3. However, the Court
 believes that the court in Higley applied a more demanding standard – something closer to a Rule 12(b)(6) standard
 – than what the Ninth Circuit later put forth in Grancare for fraudulent joinder. While the Snyder’s allegations of
 alter ego liability against CooperCo may not be sufficient to survive a Rule 12(b)(6) motion, the Court cannot say
 that there is no possibility that state law would not impose liability against CooperCo.
 7
  The Guarantee was executed by Randal Golden, the Vice-President and General counsel of CooperCo. See APA at
 121.


                                                                 5
Case 2:20-cv-08357-GW-GJS Document 30 Filed 12/07/20 Page 7 of 7 Page ID #:620




         amount of indebtedness or extent of performance owing under this Guarantee, (c)
         notice of demand for payment, notice of default or non-payment or non-
         performance, presentment, protest, notice of protest, and notice of dishonor, (d)
         any defense based on any change in the corporate existence, structure or
         ownership of [CooperCo] or [CooperSurgical], or any insolvency bankruptcy,
         reorganization, liquidation or similar proceeding of [CooperCo] or [Cooper
         Surgical], or affecting any of their assets. [CooperCo] acknowledges that it will
         receive substantial direct and indirect benefits from the consummation of the
         Transaction, and that it is knowingly granting the waivers set out in this Section 5
         in contemplation of those benefits.
 Id. Clearly, CooperCo was involved in the APA and a participant in its execution.8 The
 Guarantee would be evidence in regards to potentially establishing both CooperCo’s
 participation in the purported fraudulent transfer as well as the assertion that there is an alter ego
 relationship between the Cooper Defendants.

 IV. Conclusion
         Based on the foregoing discussion, the Court GRANTS the motion to remand.




 8
  Cynthia Wallace in her declaration in support of Defendants’ opposition to the motion to remand was apparently
 mistaken when she swore that “The Cooper Companies, Inc., did not assume any liabilities with respect [sic]
 CooperSurgical, Inc.’s purchase of ParaGard assets pursuant to the asset purchase agreement.” See Wallace Decl. ¶
 12.


                                                             6
